Title: To Benjamin Franklin from Augustin-François-Hugue Macé de Vaudoré and Other Commission Seekers, 8 September 1781
From: Macé de Vaudoré, Charles-Auguste-François-Hugue
To: Franklin, Benjamin


Between May 1 and October 31, 1781, nine people write to apply for commissions in America or Europe, or to recommend someone else. Of these, two have already served in America and we print the letter from one of them, dated September 8, immediately below.
L’Ecluze de Vieux Chatellet writes on May 28 from Quimper, where he is known simply as “L’ecluze de vieux Châtel.” Although his father, formerly with the judicial system, had intended him for a legal career, he himself has always favored a military one, and in 1778 signed on as a lieutenant with the coast guard cannoniers. Alas, this service he finds too tranquil for his youth and while it is disgraceful to seek service abroad, such sorrows are short-lived when one finds a country “aussy affable et aussy Bien policée” as Franklin’s. Once he hears from Franklin, people of merit and distinction will write on his behalf, including his commander, who is sorry to see him continue to waste his youth.
Daran d’Arcaignac, writing from Armentières in Flanders on June 6, is more cautious. He has long desired to serve Franklin’s brave compatriots, but being the only son of a distinguished cavalry captain, a chevalier de Saint Louis, he asks Franklin’s support before he presents his plan to his parents. The honor of requesting letters of recommendation for Congress will come once he has his parents’ permission.
De Heiss de Schwartzenberg, a cavalry captain in the Royal-Allemand regiment, discharged, writes on June 20 from Schwartzenberg, near Haguenau (Alsace), for what he says is the fourth time. He has served France since 1758 and has good certificates which he will forward on request. He would consider it a true pleasure and an honor to serve the King’s allies on the condition that he be allowed to retain his French pension, enjoyed since 1763, and that the Americans accord him a higher rank than he now has. In a postscript he adds that he knows German as well as French, and that he still has at least another twenty years of service in him, being only forty years old. He is of good health and constitution, and has been ill only once in his life.
On July 4 MacCarthy More, a major in the infantry à la suite de Boulogne sur Mer, writes that he was an infantry captain with the rank of major in the Clare regiment when they were incorporated into another Irish regiment, Berwick. This merger slowed his own advancement which determined him to retire. He chafes at his inaction but has no one at court to protect him. Franklin can verify his fitness by checking his records at the Bureau de la guerre. He asks for confidentiality until they have had a chance to confer. In a postscript, in English, he assures Franklin that he is able to read a reply in English.
Josephe de Mayer’s letter of July 16 from Konstanz, translated from German into French by Ferdinand Grand, is a plea from a twenty-two year-old Swiss, five feet five inches tall and handsome. Though destined by his parents for a religious vocation, he has always yearned for a military career. He spent nine months as a novice under a governor chosen by his parents, but when it came time for him to enter the priesthood, his conscience rebelled and he renewed his pleas to enter the military. Fifteen days later, without telling him, his parents enrolled him as a volunteer in the Swiss Guards at Paris. They told him that henceforth he was to make his own fortune and that they wished to have nothing further to do with him: “ils me sont a peu près comme morts.” Captain de Frey has had the good fortune to make his way with Franklin’s recommendation and Mayer asks the same for himself: to procure from his majesty a commission in the Swiss Guards at Paris, where he will arrive in four weeks. He asks also for a recommendation to the commander, and if Franklin will take the place of his father, he will be grateful to him his whole life.
About to embark at Bordeaux for the American continent, on August 28, Cossé de Rayssac implores Franklin’s protection. He desires a position with the land or naval forces; either will do since the campaigns fought under his prince have made him familiar with both services, and he is now disposed to sacrifice his days to monseigneur’s country.
Damalix, avocat en la cour, recommends a cousin for American service. The parents are well respected at home where the father was mayor of Champlitte (Franche Comté) and an officer of the parlement in Burgundy. His cousin, twenty-eight years old, five feet four inches, is in France now only because he was captured at Savannah and burns to rejoin Franklin’s compatriots. Damalix asks for a time when he may present his cousin and his own “hommage de Mon admiration Et celui Du plus juste Respect.” His letter is dated September 5 at Paris.
The final and most discreet request is written from Versailles on October 1 by the chevalier de Rayber. Would Franklin kindly tell him if he yet desires subjects with good certificates and of solid background. His address is at the office of the comte d’Artois’ Swiss troops, care of Mr. de Bournonville, chef du bureau.
 
Nantes ce 8. 7bre. 1781.
Le Sieur, charles, augustin françois hugue Macé De Vaudoré ancien Lieutenant au Service de france au regt. de bourgogne infanterie, quitta En 1778. Son Employ pour aller offrir Ses Services aux Etats unis de L’amerique quil agréere, Et a depuis ce Moment Ete toujour Employé comme aide de camp du colonel armand. Marquis de La rouëry, faisant Le Service de Capitaine dans Sa Legion.

Dans Lespace quil à passé à Lamerique à toujour Ete Employé, Sest trouvé en Septembre 1779 à L’enlevement dun piquet à quinbrigs [Cambridge], au Mois de novembre de La Mesme année, commandant un piquet de dix dragons à passé aux Ennemis à huit heures du Soir Se rendit à chester ou il Enleva dans son quartier Le Major bermor [bermov?] Et Six offrs, En 1780 Le 16 aoust Sest trouvé à La battaille de camdon ou il à perdù tout ce quil avait. Le Sieur de Vaudoré n’est revenû En france que pour retablir Sa Senté Et naspire que de retourner courir de nouveau hazard pour La cause Commune, jespere que votre Exellance aura La bonté de Sinteresser pour moy, et de presenter au Ministre le memoire que jay Lhonneur de vous adresser, afin dobtenir La comission de capitaine et une gratification pour retourner en amerique soyez assure de toute ma reconnaissance et du respect profond avec lequel jay lhonneur detre Monsieur Votre tres humble et tres obeisant Serviteur
Macé DE Vaudoréofficier des Etatsunis de Lamerique
Vous voudrez bien me renvoyer Le sertifiquate sijointA Son Ecellance Exellance Le Docteur frankin Envoyé des Estats unis de Lamerique
 
Notation: Vace de Vandoré, Nantes 8. 7bre. 1781.
